

116 HR 7161 IH: COVID–19 Memorial Quilt Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7161IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Carson of Indiana (for himself, Mr. Rush, Ms. Moore, Ms. Kaptur, Ms. Blunt Rochester, Ms. Norton, Mrs. Carolyn B. Maloney of New York, Mr. Cicilline, Mr. Visclosky, Ms. Johnson of Texas, Ms. Lee of California, Mr. Hastings, Mr. Lewis, Ms. Wilson of Florida, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Smithsonian Institution and the American Folklife Center at the Library of Congress to jointly carry out the COVID–19 Pandemic Memorial Quilt Project to honor and remember Americans who have lost their lives to the COVID–19 Pandemic, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Memorial Quilt Act of 2020.2.COVID–19 Pandemic Memorial Quilt Project(a)Establishment and operationThe Secretary of the Smithsonian Institution and the Director of the American Folklife Center at the Library of Congress shall jointly carry out a project to be known as the COVID–19 Pandemic Memorial Quilt Project to honor and remember Americans who have lost their lives to the COVID–19 Pandemic.(b)Scope of ProjectUnder the Project, the Secretary and the Director shall—(1)provide for the design, creation, and display of a memorial quilt consisting of individual panels in memory of those who have lost their lives to the COVID–19 Pandemic; and(2)carry out other commemorative programming and exhibits to honor the victims of the COVID–19 Pandemic.(c)Specifics of memorial quilt(1)SpecificsIn providing for the design, creation, and display of the memorial quilt described in subsection (b)(1), the Secretary and Director shall provide for the following:(A)The design and creation of the quilt.(B)Agreements with the Architect of the Capitol for the first display of the quilt to be held on the United States Capitol Grounds.(C)Agreements with the National Park Service for the second display of the quilt to be held on the National Mall.(D)Agreements with museums, institutions of higher education, and other appropriate persons to display portions of the quilt, and to provide such museums, institutions, and other persons with educational materials relating to the creation of the quilt and the history of the Pandemic.(E)Making information on the quilt available on the official public website of the Smithsonian Institution and the American Folklife Center at the Library of Congress.(F)The provision for the appropriate storage and preservation of the quilt.(2)Assistance to artists from National Endowment for the ArtsThere are authorized to be appropriated to the National Endowment for the Arts such sums as may be necessary for the Chairperson of the National Endowment for the Arts to make grants-in-aid to individual artists under section 5(c) of the National Foundation of the Arts and the Humanities Act of 1965 (20 U.S.C. 954(c)) to assist such artists with the design and preparation of panels for the quilt described in subsection (b)(1).(d)Plan of Congressional Advisory PanelThe Secretary and the Director shall carry out the Project in accordance with the plan submitted by the Congressional Advisory Panel on Honoring Victims of the COVID–19 Pandemic under section 3.(e)Ensuring participation of Native Americans and residents of territoriesIn carrying out the Project, the Secretary and the Director shall take steps to ensure the participation of Native Americans, tribal nations, and residents of territories and possessions of the United States.3.Congressional Advisory Panel on Honoring Victims of COVID–19 Pandemic(a)EstablishmentThere is established the Congressional Advisory Panel on Honoring Victims of the COVID–19 Pandemic.(b)Membership(1)In generalThe Advisory Panel shall be composed of—(A)25 members appointed by the chair of the Committee on Transportation and Infrastructure of the House of Representatives in consultation with the ranking minority member of the Committee and the chair and ranking minority member of the Committee on House Administration of the House of Representatives; and(B)the Secretary of the Smithsonian Institution and the Director of the American Folklife Center at the Library of Congress, who shall each serve as an ex officio member.(2)QualificationsThe members of the Advisory Panel who are appointed under subparagraph (A) of paragraph (1) shall include public health experts, public health advocates, educators, researchers, families and individuals affected by the COVID–19 Pandemic, public health workers including physicians and nurses, elected leaders of local governments, representatives of communities that are heavily affected by the Pandemic, and front-line personnel.(3)DeadlineThe members of the Advisory Panel shall be appointed not later than 90 days after the date of the enactment of this Act.(4)CompensationMembers of the Advisory Panel shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)VacancyA vacancy in the Advisory Panel shall be filled in the same manner as the original appointment was made.(c)Staff(1)AppointmentThe Advisory Panel shall appoint and fix the pay of such personnel as it considers appropriate.(2)Nonapplicability of certain civil service lawsThe staff of the Advisory Panel may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay for GS–15 of the General Schedule.(3)Experts and consultantsThe Advisory Panel may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(4)Staff of Federal agenciesUpon request of the Advisory Panel, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Advisory Panel to assist it in carrying out its duties under this Act(d)Plan for carrying out Project(1)PlanThe Advisory Panel shall develop and submit to the Secretary of the Smithsonian Institution and the Director of the American Folklife Center at the Library of Congress a plan for the Secretary and Director to carry out the COVID–19 Pandemic Memorial Quilt Project under section 2.(2)DeadlineThe Advisory Panel shall submit the plan under this subsection to the Secretary and the Director not later than 1 year after the appointment of all of its members.(e)Administrative support servicesUpon the request of the Advisory Panel, the Administrator of General Services shall provide to the Advisory Panel, on a reimbursable basis, the administrative support services necessary for the Advisory Panel to carry out its responsibilities under this Act.(f)TerminationThe Advisory Panel shall terminate 6 months after submitting the plan under this section.4.Authorization of appropriationsIn addition to the sums authorized to be appropriated to the National Endowment for the Arts under section 2(c)(2), there are authorized to be appropriated such sums as may be necessary to carry out this Act.